DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant’s claim for foreign priority based on application number 60121/2017 filed in Austria on 11/4/2017.

Information Disclosure Statement
The information referred to in the information disclosure statements filed on 4/30/2020 and 7/15/2021 has been considered as to the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 recites “at least one spherical segment-shaped contact surface…or a roller segment-shaped contact surface…and/or a contact surface” in lines 4-7.  The claim then proceeds to recite “a spherical or a spherical segment-shaped contact surface…or the contact surface is a roller segment or has the surface of a roller” in lines 12-15.  It is not clear if the latter recitation is in addition to the initially 
With respect to claim 3, the phrase “the distance of the contact surfaces” lacks sufficient antecedent basis.  
With respect to claim 12, the phrase “the saddle post fastening means” lacks sufficient antecedent basis.  
With respect to claim 21, the phrase “the saddle” (line 3) lacks sufficient antecedent basis.
Claim 19 recites “a sender.”  It is not clear what is meant by this phrase.
Claims not specifically addressed are rejected as being dependent upon a rejected base claim.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13, 15 and 19-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (5,887,943).  With respect to claim 1, Lee discloses a backrest for devices driven by means of pedals comprising: a holder (12) for fastening to the device (i.e. bicycle as a whole) and a contact surface (227) for supporting a person operating the device wherein the contact surface (227) has a base body (212)(202) on which at least one contact surface (227), which can be moved relative to the base body (202)(212) is arranged, wherein the contact surface (227) has the surface of a roller and is arranged on the base body (212).  With respect to claim 2, it has at least two spaced apart contact surfaces (i.e. the end portions of cylinder element (227)).  With respect to claim 3, the distance between the contact surfaces is fixed (by the length of the cylinder).  With respect to claim 4, the contact surfaces are arranged on both sides of the holder (12) (see Figure 4 for perspective view of alternate embodiment).  With respect to claim 5, at least one contact surface is mounted elastically, via spring element (234) to the base body (202)(212).  With respect to claim 6, the at least one contact surface (227) is formed elastically because it includes a foam rubber portion (227).  With respect to claim 7, wherein together, several contact surfaces (i.e. end portions of cylinder element (227)) are elastically mounted relative to the base  by a user is positioned on (212).  With respect to claim 20, the button is in the form of a pressure cylinder for unlocking and changing the position of the contact surface (227) to thus vary the contact pressure of the surface on the back of the user (i.e. the surface is moved upward and downward moving toward and away from the seat user).  With respect to claim 21, the backrest is arranged in an articulated manner at (18) relative to the saddle (16) and can lock into place and form an essentially horizontal saddle extension.  With respect to claim 22, a device, in the form of a bicycle (unlabeled), comprising the saddle (16).  With respect to claim 23, at least one contact surface is the surface of a roller and the roller is rotatable mounted on an axle at (218).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (5,887,943) in view of Schenck (US 2018/0368579).  As disclosed above, Lee reveals all claimed elements with the section of a contact surface in the shape of a sphere.  Schenck teaches a backrest for mounting on an arm (31) wherein the backrest is the shape of a sphere (see 29).  It would have been .  

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (5,887,943) in view of Chen (US 2017/0029055A1).  As disclosed above, Lee reveals all claimed elements with the exception of a lock or a light.  Chen teaches a lock and light structure for attachment to bicycle seat support structure.  It would have been obvious to add such features to the back structure disclosed by Lee since such a modification improves the safety of the rider and the security of the bicycle when left unattended.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Rock (10,478,372) (note the spherical supports structures); Ware (4,313,639) (note the roller); and Ruff (1,113,833) (note the spring support structure with lever arms).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636